Frankenthaler, J.
The respondent is not yet in default upon the guaranty issued to the petitioner. Although it seems to be not unlikely that a default will occur in the near future, it may not be held that such a default is inevitable as a matter of law. The very purpose of rehabilitation is to restore the guaranty company to a healthy condition which will enable it to meet its obligations. To hold that the entry of the order of rehabilitation amounts to an anticipatory breach of the company’s obligations is to defeat this purpose. The motion to revoke the agency and for other relief is accordingly denied.